Case 2:21-cv-00077-JFC Document 1-3 Filed 01/18/21 Page 1 of 4

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA

ANNE PAPA,
Plaintiff,

v.

NESHANNOCK VFD, NESHANNOCK VFD
BOARD, JOHN D. DICOLA, CHIEF AND
INDIVIDUALLY, BRADLEY SHAFFER,
DEPUTY AND INDIVIDUALLY, AND
BRIAN MELCER, DEPUTY AND
INDIVIDUALLY,

Defendants.

CIVIL DIVISION
10701 of 2020ca

PRAECIPE FOR RULE TO FILE
COMPLAINT

Filed on Behalf of Defendants,

Neshannock VFD, Neshannock VFD Board,
John D. Dicola, Chief and individually,
Bradley Shaffer, Deputy and individually, and
Brian Melcer, Deputy and individually.

Counsel of Record for This Party:

Bruce E. Rende, Esquire
PA J.D.#52714

Timothy D, Iannini, Esquire
PA 1.D. #205572

Rogs LEONARD MULVIHILL LLP
Firm #249

BNY Mellon Center

500 Grant Street. Suite 2300
Pittsburgh, PA 15219

FILED/ORIGINAL

(412) 281-5431

Telephone:
(412) 281-3731

Facsimile:

 

JURY TRIAL DEMANDED

{R1102593.1 }

2020 0CT 30 AKIO: 17

JOO] KLABON
PRO AND
Case 2:21-cv-00077-JFC Document 1-3 Filed 01/18/21 Page 2 of 4

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA

ANNE PAPA,

Plaintiff,

Vv.

NESHANNOCK VFD, NESHANNOCK VFD
BOARD, JOHN D. DICOLA, CHIEF AND
INDIVIDUALLY, BRADLEY SHAFFER,
DEPUTY AND INDIVIDUALLY, AND
BRIAN MELCER, DEPUTY AND

INDIVIDUALLY,
Defendants.

 

CIVIL DIVISION

1070} of 2020ca

PRAECIPE FOR RULE TO FILE COMPLAINT

TO THE PROTHONOTARY:

Will you please issue a Rule upon the Plaintiff to file a Complaint in the within action

within twenty (20) days from the date of service of the Rule or suffer a judgment of non-pros,,

Respectfully submitted,

ay

FILED/ORIGIN

ROBB LEONARD MULVIHILL LLP

/s/Bruce E. Rende

Bruce E, Rende, Esquire
Attorneys for Defendants, Neshannock VFD,

Neshannock VFD Board, John D. Dicola, Chief and

individually, Bradley Shaffer, Deputy and
individually, and Brian Meicer, Deputy and
individually.

(R1192593.1 )

20200CT 30 AMIO: 17

CLERK

”
f

JODI KLABON-ESOLDO

PRO AND
Case 2:21-cv-00077-JFC Document 1-3 Filed 01/18/21 Page 3 of 4

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the within Praecipe For Rule To File

Complaint was served this 28" day of October, 2020 via First Class Mail, postage prepaid upon
the following:

Angelo A. Papa, Esquire
Signature Hill Legal
318 Highland Avenue
New Castle PA 1610]

/s/Bruce E. Rende
Bruce E. Rende, Esquire

FILED/ORIGINAL

{R1102593. }

20200CT 30 AMIGO: 17

SOLDO
CLERK

JODI KLABON-E
PRO AN
Case 2:21-cv-00077-JFC Document 1-3 Filed 01/18/21 Page 4 of 4

RoOBBLEONARD MULVIHILL

ATTORNEYS AT LAW

 

October 28, 2020 Bruce E. Rende
brende@rimlawfirm.com
Alisa udeitted in WI OH

Jodi Klabon-Esoldo

Lawrence County Government Center
Prothonotary Office

430 Court Street

New Castle. PA 16101

RE: Anne Papa vy. Neshannock VFD, Neshannock VFD Board, John D. Dicola,
Chief and individually, Bradley Shaffer, Deputy and individually, and Brian
Melcer, Deputy and individually.
Claim No: PATR20100579-00001
Our File No: 26674BER
Dear Ms. Klabon-Esoldo:

Enclosed please find the Defendants’ Praecipe for Rule to File Complaint for filing in the
above-referenced matter.

If you have any questions or concerns, please do not hesitate to contact us.

Very truly yours,

   

BER/evm
Enclosures
ce: Angelo A. Papa, Esquire (¥/o enclosures)
RO® cert
IRI1O2757.13

Robb Leonard Mulvihill LLP * BNY Mellon Center * 500 Grant Street « Suire 2300 © Pittsburgh, Pennsylvania 15219
Phone 412-281-5434 « Fax 412-281-3711 © rhmlawfirm.com
Northern Regional Office » 724-779-3040
